UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7037



BERNARD M. WILLIAMS,

                                               Plaintiff - Appellant,

          versus


EDDIE LEE PEARSON, Chief Warden,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia at Richmond. Richard L. Williams, District
Judge. (CA-01-288)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard M. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard M. Williams appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.             We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Williams   v.   Pearson,   No.   CA-01-288   (E.D.   Va.   July   1,   2002).

Williams’ motions for appointment of counsel and for oral argument

are denied.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2